Citation Nr: 1428427	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability. 

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymia claimed as adjustment disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at a June 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran does not have a bilateral foot disability.

2. The Veteran does not have a psychiatric disorder for VA purposes. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 
2. The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymia claimed as adjustment disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in May 2009 of information as to the evidence required to substantiate the claims, and of the division of responsibilities between VA and a claimant in developing an appeal. 

The Veteran was afforded VA examinations for a psychiatric disorder. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA March 2011 examination is adequate as it was predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's psychiatric disorder. VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented testimony and oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered her treatment history. The Veteran was also afforded an additional 60 days to submit any relevant evidence not associated with the claims file. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim. No further action pursuant to Bryant is necessary.

All relevant evidence necessary for an equitable resolution of the appeal have been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), service induction and separation examinations, VA examination reports, and statements from the Veteran. 

The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and her representative have been accorded many opportunities to present evidence and argument in support of her appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).


Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Foot Disability 

The Veteran asserts that she has a bilateral foot disability due to her military service. The evidence does not establish the Veteran has a bilateral foot disability linked to service and her claim is denied. 

The Veteran's service treatment records (STRs) are negative for any complaints or treatment of a bilateral foot disability. There are no post service treatment records indicating treatment or a diagnosis of a bilateral foot disability. 

Although no medical examinations were conducted to assess the Veteran's claim, none is required. There is no current evidence that the Veteran has a bilateral foot disability. See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board has considered the Veteran's statements regarding her disability. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

While the Veteran may be competent to describe the extent of her current symptomatology, there is no evidence that she possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis of a bilateral foot disability. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that she has been diagnosed with a bilateral foot disability, the preponderance of the evidence is against the claim and it must be denied. 

Psychiatric Disorder 

The  Veteran claims she has a psychiatric disorder that was aggravated by her military service. The record contains clear and unmistakable evidence that the Veteran had a pre-existing personality disorder that was not aggravated by service thus her claim is denied. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002). A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment. See 38 C.F.R. § 3.304(b)(1). However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue. See id.  

However, congenital or developmental "defects," such as a personality disorder and mental deficiency, automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c) , 4.9 (2012). 

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127. However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected. 38 C.F.R. §§ 3.303(c) , 4.9, 4.12; see also VAOPGCPREC 82-90. 

A July 2001 pre-enlistment medical record does not indicate the Veteran had a diagnosis for  any psychiatric disorder. In August 2001 the Veteran was referred to a psychiatrist during basic training. The August psychiatrist noted the Veteran had a history of a prior suicide attempt at age 13, that the Veteran saw a psychologist during her 11th grade year in high school, and at age 16 burned herself to get a tattoo. The psychiatrist diagnosed the Veteran with a history of prior suicide attempt and borderline and histrionic traits and opined that the Veteran's conditions were disqualifying for enlistment and existed prior to service. The Veteran was discharged from service in September 2001. 

The Veteran was afforded a VA examination in January 2010. After examination of the Veteran and a review of the claims file, the examiner diagnosed the Veteran with dysthymia and borderline personality disorder noting current stressors as difficulty balancing work, school and the responsibilities of single parenting with a GAF score of 60. In her explanation of the diagnosis the examiner stated, "I cannot say without resorting to mere speculation whether or not her preexisting depressive symptomatology was made worse by her military experiences." 

The Veteran underwent a second VA examination in March 2011. After examination of  the Veteran and a review of the claims file, the examiner diagnosed the Veteran with borderline personality disorder with histrionic traits not aggravated by military service, noting current stressor as contentious relationship with a  supervisor. The examiner opined that "to a reasonable degree of neuropsychological certainty it is more likely than not that there is no Axis I diagnosis at this time and that the once diagnosed dysthymia was not permanently aggravated beyond the normal progression of the course of illness by military service." The March 2011 VA examiner opined the Veteran had a personality disorder that pre-existed service but did not diagnose the Veteran with any other psychiatric disorder. Furthermore, the examiner noted the Veteran's pre-existing personality disorder was not aggravated by her military service. Accordingly, the Veteran does not have a current psychiatric disability for VA purposes.

The Board has considered the Veteran's statements regarding her disability. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

While the Veteran may be competent to describe the extent of her current symptomatology, there is no evidence that she possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis of a psychiatric disorder. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). On the contrary, the March 2011 VA examination opinion is highly probative as it reflects a thorough explanation of the Veteran's psychiatric disorder based on a detailed review of her history, the medical treatment reports of record, and the examiner's competent expert opinion. 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that she has been diagnosed with any psychiatric disorder for VA purposes, the preponderance of the evidence is against the claim and it must be denied. 








ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymia claimed as adjustment disorder is denied.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


